Exhibit 10.1

 

EXECUTION COPY

 

TAL INTERNATIONAL GROUP, INC.

 

SECOND AMENDED AND RESTATED

SHAREHOLDERS AGREEMENT

 

Dated as of March 23, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

CERTAIN DEFINITIONS

1

Section 1.1

Defined Terms

1

Section 1.2

Other Interpretive Provisions

4

ARTICLE II

CORPORATE GOVERNANCE

5

Section 2.1

Board of Directors

5

Section 2.2

Restrictions On Other Agreements

6

Section 2.3

Other Matters Regarding the Resolute Investors

6

ARTICLE III

REGISTRATION RIGHTS

7

Section 3.1

Demand Registrations

7

Section 3.2

Piggyback Registrations

9

Section 3.3

Registration Procedures

10

Section 3.4

Indemnification

13

Section 3.5

Contribution

15

Section 3.6

Rule 144

16

Section 3.7

Limitations on Subsequent Registration Rights

16

Section 3.8

Other Provisions Regarding Registration Rights

16

ARTICLE IV

MISCELLANEOUS

16

Section 4.1

Waiver by Shareholders

17

Section 4.2

Acknowledgment

17

Section 4.3

Successors and Assigns; Benefit

17

Section 4.4

Severability

17

Section 4.5

Amendment and Modification; Waiver of Compliance; Conflicts

17

Section 4.6

Notices

18

Section 4.7

Entire Agreement

18

Section 4.8

Inspection

18

Section 4.9

Recapitalizations, Exchanges, Etc., Affecting the Common Stock; New Issuances

18

Section 4.10

LITIGATION

19

Section 4.11

Counterparts

20

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

EXHIBITS

 

Exhibit A               Shareholder Schedule

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT, dated as of March 23,
2012 (this “Agreement”), is by and among TAL International Group, Inc., a
Delaware corporation (the “Company”), and the shareholders of the Company listed
on Exhibit A hereto (the “Shareholders”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Shareholders have previously entered into that
certain Amended and Restated Shareholders Agreement dated October 11, 2005 (as
amended, the “Original Agreement”); and

 

WHEREAS, the parties to the Original Agreement wish to amend and restate the
Original Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto hereby agree to amend and restate the Original
Agreement in its entirety to read as follows:

 

ARTICLE I

 

Certain Definitions

 

Section 1.1  Defined Terms.  As used in this Agreement, the following terms
shall have the following respective meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person.  For these purposes, “control” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” shall mean this Agreement as in effect on the date hereof and as
hereafter from time to time amended, modified or supplemented in accordance with
the terms hereof.

 

“Board of Directors” shall mean the Board of Directors of the Company, as duly
constituted in accordance with this Agreement, or any committee thereof duly
constituted in accordance with this Agreement, the Bylaws and applicable law and
duly authorized to make the relevant determination or take the relevant action.

 

“Bylaws” shall mean the Bylaws of the Company as amended from time to time.

 

“Common Stock” shall have the meaning specified in the Recitals.

 

“Company” shall have the meaning specified in the Preamble.

 

“Company Securities” shall have the meaning specified in Section 3.1(f).

 

1

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute then in effect, and a reference to a particular
section thereof shall include a reference to the comparable section, if any, of
such similar federal statute.

 

“Holder” means any holder of Registrable Securities who is a party hereto or who
succeeds to rights here under this Agreement.

 

“Holder Request” shall have the meaning specified in Section 3.1(a).

 

“Independent Directors” shall have the meaning specified in
Section 2.1(a)(i)(B).

 

“Initial Public Offering” shall mean the initial public offering of shares of
Common Stock as set forth in the prospectus dated October 11, 2005.

 

“Initial Shares” shall have the meaning specified in Section 3.3(f).

 

“Investor” shall mean any Shareholder together with any of its Affiliates who
are then Shareholders.

 

“Managing Underwriter” shall mean the investment banker or investment bankers
that manage or act as “book runner” for any offering of the Company’s Shares.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“Necessary Action” shall mean, with respect to a specified result, all actions
(to the extent such actions are permitted by law) necessary to cause such
result, including (i) voting or providing a written consent or proxy with
respect to the Common Stock, (ii) causing the adoption of shareholders’
resolutions and amendments to the organizational documents of the Company,
(iii) causing members of the Board of Directors (to the extent such members were
nominated or designated by the Person obligated to undertake the Necessary
Action, and subject to any fiduciary duties that such members may have as
directors of the Company) to act in a certain manner or other or causing them to
be removed in the event they do not act in such a manner, (iv) executing
agreements and instruments, and (v) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

 

“Option Shares” shall have the meaning specified in Section 3.3(f).

 

“Original Agreement” shall have the meaning specified in the Recitals.

 

“Person” shall mean an individual, a corporation, limited liability company,
association, partnership, joint venture, organization, business, trust, or any
other entity or organization, including a government or any subdivision or
agency thereof.

 

“Preferred Stock” shall mean the preferred stock of the Company, par value
$0.001 per share.

 

2

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

“Public Offering” shall mean a public offering and sale of equity securities of
the Company pursuant to an effective Registration Statement under the Securities
Act.

 

“Registrable Securities” shall mean:

 

(a)           all Common Stock issued and outstanding on the date hereof and now
or hereafter owned of record by the Shareholders; and

 

(b)           any Common Stock issued or issuable by the Company in respect of
any Common Stock referred to in the foregoing clause (a) by way of a share
dividend, bonus issue, or share split or in connection with a combination or
subdivision of shares, reclassification, recapitalization, merger, consolidation
or other reorganization of the Company.

 

As to any particular Registrable Securities that have been issued, such
securities shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of under such registration statement, (ii) they shall be saleable under Rule 144
under the Securities Act without regard to the volume or manner of sale
limitations contained therein, (iii) they shall have been distributed to the
public pursuant to Rule 144 under the Securities Act or (iv) they shall have
ceased to be outstanding.

 

“Registration Expenses” shall mean any and all out-of-pocket expenses incident
to the Company’s performance of or compliance with Article IV hereof, including,
without limitation, all SEC, stock exchange or NASD registration and filing
fees, all fees and expenses of complying with securities and blue sky laws
(including the reasonable fees and disbursements of underwriters’ counsel in
connection with blue sky qualifications and NASD filings), all fees and expenses
of the transfer agent and registrar for the Registrable Securities, all printing
expenses, the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance, and one firm of counsel (other than in-house counsel) retained by
the holders of Registrable Securities held by the Resolute Investors, but
excluding underwriting discounts and commissions and applicable transfer and
documentary stamp taxes, if any, which shall be borne by the seller of the
securities in all cases.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement other than a registration statement (and related Prospectus) filed on
Form S-8 or any successor form thereto.

 

“Requesting Shareholder” shall have the meaning specified in Section 3.1(a).

 

3

--------------------------------------------------------------------------------


 

“Resolute Directors” shall have the meaning specified in Section 2.1(a)(i)(A).

 

“Resolute Investors” shall mean The Resolute Fund, L.P., The Resolute Fund
Singapore PV, L.P., The Resolute Fund Netherlands PV I, L.P., The Resolute Fund
Netherlands PV II, L.P., The Resolute Fund NQP, L.P., JZ Capital Partners
Limited, Edgewater Private Equity Fund III, L.P., Edgewater Growth Capital
Partners, L.P., and any of their respective Affiliates who becomes a Shareholder
in accordance with the terms hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean, as of any date, the U.S. Securities Act of 1933, as
amended, or any similar federal statute then in effect, and in reference to a
particular section thereof shall include a reference to the comparable section,
if any, of any such similar federal statute and the rules and regulations
thereunder.

 

“Shareholder” shall have the meaning specified in the Preamble to this Agreement
and any transferee who becomes a party to or bound by the provisions of this
Agreement in accordance with the terms hereof.

 

“Shares” shall mean (a) the Shares of Common Stock and Preferred Stock issued
and outstanding at the date hereof, and (b) any Shares of Common Stock or other
shares of the Company hereafter acquired by any Shareholder, or pursuant to any
convertible security, option, warrant or other right to acquire Shares of Common
Stock, Preferred Stock or other shares of the Company, whether or not held by
them as of the date hereof.

 

“Transfer” shall have the meaning set forth in Section 3.1.

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

 

Section 1.2  Other Interpretive Provisions.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “hereof”, “herein”, “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and any subsection and Section references are to this Agreement
unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

(e)           Whenever the context requires, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

Corporate Governance

 

Section 2.1  Board of Directors.

 

(a)           Each of the Resolute Investors hereby agree that at all times from
and after the date hereof, at each annual or special meeting of the shareholders
of the Company at which action is to be taken with respect to the election of
directors of the Company, to take all Necessary Action, in order to cause:

 

(i)            the election to the Board of Directors of:

 

(A)                               three (3) individuals designated by The
Resolute Fund, L.P. (the “Resolute Directors”), which Resolute Directors
initially shall be A. Richard Caputo, Jr., Douglas J. Zych and Brian M. Sondey;
and

 

(B)                               four (4) independent directors (each, an
“Independent Director”) designated by Corporate Governance and Nominating
Committee of the Board of Directors which Independent Directors initially shall
be Malcolm P. Baker, Claude Germain, Helmut Kaspers and Frederic H. Lindeberg;

 

all of which directors shall hold office, subject to their earlier removal in
accordance with applicable law, until their respective successors shall have
been elected and shall have qualified; and

 

(ii)           upon any vacancy in the Board of Directors as a result of (x) any
Resolute Director ceasing to be a member of the Board of Directors, whether by
resignation or otherwise, the election to the Board of Directors of an
individual designated by The Resolute Fund, L.P., or (y) any Independent
Director ceasing to be a member of the Board of Directors, whether by
resignation or otherwise, the election to the Board of Directors of an
individual appointed by a majority of the remaining directors.

 

(b)           Notwithstanding the provisions of this Section 2.1, The Resolute
Fund, L.P. shall not be entitled to designate any person to the Board of
Directors (or any committee thereof) in the event that the Company receives a
written opinion of its outside counsel that such designee would not be qualified
under any applicable law, rule or regulation to serve as a director of the
Company or if the Company objects to such designee because such designee has
been involved in any of the events enumerated in Item 2(d) or (e) of Schedule
13D or such person is currently the target of an investigation by any
governmental authority or agency relating to felonious criminal activity or is
subject to any order, decree, or judgment of any court or agency prohibiting
service as a director of any public company or providing investment or financial
advisory services and, in any such event, The Resolute Fund, L.P. shall withdraw
the designation of such proposed designee and designate a replacement therefor
(which replacement designee shall also be subject to the requirements of this
subsection (b)). The Company shall use its reasonable best efforts to notify The
Resolute Fund, L.P. of any objection to a designee sufficiently in advance of
the date on which proxy materials are mailed by the Company in

 

5

--------------------------------------------------------------------------------


 

connection with such election of directors to enable The Resolute Fund, L.P. to
propose a replacement designee in accordance with the terms of this Agreement.

 

(c)           Notwithstanding anything in this Agreement to the contrary, the
Board of Directors and all of the committees of the Board of Directors will
operate in such a way to permit the Company to comply with applicable law and
maintain its listing on The New York Stock Exchange.

 

(d)           The Company shall pay to each non-employee director on the Board
of Directors an annual directors fee to be determined by the Compensation
Committee of the Board of Directors.  Additionally, the Company or its
Subsidiaries, as the case may be, shall reimburse the directors for all
reasonable and documented out-of-pocket expenses incurred in connection with
their attendance at meetings of the Board of Directors, the board of directors
of the Company’s Subsidiaries and any committees thereof, including without
limitation travel, lodging and meal expenses.

 

Section 2.2  Restrictions On Other Agreements.  No Shareholder shall enter into
any other agreements or arrangements of any kind with any Person with respect to
the Shares on terms which conflict with the provisions of this Article II
(whether or not such proxy, voting trust, agreements or arrangements are with
other Shareholders, holders of Shares that are not parties to this Agreement or
otherwise), including but not limited to, agreements or arrangements with
respect to the acquisition, disposition or voting of Shares inconsistent with
such Shareholder’s obligations hereunder.

 

Section 2.3  Other Matters Regarding the Resolute Investors.

 

(a)           Each Shareholder agrees and acknowledges that the directors
designated by the Resolute Fund, L.P. may share confidential, non-public
information about the Company and its subsidiaries with the Resolute Investors
subject to applicable law including Regulation FD under the Securities Act. 
Each Shareholder agrees not to buy or sell securities when in possession of
material non-public information concerning the Company.

 

(b)           The Shareholders hereby agree that, subject to applicable law,
notwithstanding anything to the contrary in any other agreement, when the
Resolute Investors take any action under this Agreement to give or withhold
their consent, the Resolute Investors shall have no duty to consider the
interests of the Company or the other Shareholders and may act exclusively in
their own interest; provided, however, that (i) the foregoing shall in no way
affect the obligations of the parties hereto to comply with the provisions of
this Agreement and (ii) the foregoing shall in no way limit the fiduciary duties
of members of the Board of Directors or majority shareholders under the Delaware
General Corporation Law.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

Registration Rights

 

Section 3.1  Demand Registrations.

 

(a)                                 At any time and from time to time from and
after the first anniversary of the Initial Public Offering, any Investor owning
at least 10% of Common Stock on a fully-diluted basis or owning shares of Common
Stock with an expected value in a registered public offering of at least $50
million may request (the “Requesting Shareholder”) in writing that the Company
effect the registration under the Securities Act of all or part of such holder’s
or holders’ Registrable Securities, specifying in the request the number and
type of Registrable Securities to be registered by each such holder and the
intended method of disposition thereof (such notice is hereinafter referred to
as a “Holder Request”).  Upon receipt of such Holder Request, the Company will
promptly give written notice of such requested registration to all other holders
of Registrable Securities, which other holders shall have the right to include
the Registrable Securities held by them in such registration, and thereupon the
Company will, as expeditiously as possible, use its best efforts to effect the
registration under the Securities Act of:

 

(i)                                     the Registrable Securities which the
Company has been so requested to register by such Requesting Shareholder; and

 

(ii)                                  all other Registrable Securities which the
Company has been requested to register by any other holder thereof by written
request given to the Company within 30 calendar days after the giving of such
written notice by the Company (which request shall specify the intended method
of disposition of such Registrable Securities), all to the extent necessary to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities so to be registered;

 

provided, however, that the Company shall not be obligated to file a
registration statement relating to any Holder Request under this Section 3.1(a):

 

(x)                                 with regard to more than three Holder
Requests by the Shareholders referenced above; provided, however, that any
Holder Request as to which more than 5% of the Registrable Securities requested
to be registered are excluded from registration pursuant to Section 3.1(g) shall
not be considered a Holder Request for purposes of this Section 3.1(a)(ii)(x);

 

(y)                                 unless the Company shall have received
requests for such registration with respect to at least 10% of the shares of
Common Stock then outstanding, and unless the aggregate purchase price of the
Registrable Securities to be included in the requested registration (determined
by reference to the offering price on the cover of the registration statement
proposed to be filed) is greater than $50 million; or

 

(z)                                  other than a registration statement on
Form S-3 or a similar short form registration statement, within a period of 180
days after the effective date of

 

7

--------------------------------------------------------------------------------


 

any other registration statement relating to any registration request under this
Section 3.1(a) that was not effected on Form S-3 (or any similar short form);

 

provided, further, however, that the Company may postpone for not more than 90
calendar days, on one occasion only with respect to each request for
registration made under this Section 3.1(a), the filing or effectiveness of a
registration statement under this Section 3.1(a) if the Company believes that
such registration might reasonably be expected to have an adverse effect on any
proposal or plan by the Company to engage in any acquisition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer of similar transaction; provided, that in such event, the Requesting
Shareholder will be entitled to withdraw such request, and if such request is
withdrawn such registration will not count as one of the permitted registrations
under this Section 3.1.  In any event, the Company will pay all Registration
Expenses in connection with any registration initiated under this Section 3.1.

 

(b)                                 If the Company proposes to effect a
registration requested pursuant to this Section 3.1 by the filing of a
registration statement on Form S-3 (or any similar short-form registration
statement), the Company will comply with any request by the Managing Underwriter
to effect such registration on another permitted form if such Managing
Underwriter advises the Company that, in its opinion, the use of another form of
registration statement is of material importance of such proposed offering.

 

(c)                                  A registration requested pursuant to
Section 3.1(a) will not be deemed to have been effected unless it has become
effective; provided, that if after it has become effective, the offering of
Registrable Securities pursuant to such registration is interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court, such registration will be deemed not to have been
effected.

 

(d)                                 The Company will pay all Registration
Expenses in connection with each of the registrations of Registrable Securities
effected by it pursuant to this Section 3.1.

 

(e)                                  The Company shall have the right to select
the Managing Underwriter, provided, that such Managing Underwriter is reasonably
acceptable to the holders of a majority of the Registrable Securities requested
to be sold in an Underwritten Offering.

 

(f)                                   In connection with any offering pursuant
to this Section 3.1, the only shares that may be included in such offering are
(i) Registrable Securities, and (ii) authorized but unissued shares of Common
Stock that the Company elects to include in such offering (“Company
Securities”).

 

(g)                                  If in connection with any Underwritten
Offering pursuant to this Section 3.1 the Managing Underwriter shall advise the
Company that, in its judgment, the number of shares proposed to be included in
such offering should be limited due to market conditions, then the Company will
promptly so advise each holder of Registrable Securities that has requested
registration and shares shall be excluded from such offering in the following
order until the number of shares to be included in such offering has been
reduced to a level acceptable to the Managing Underwriter:  any Company
Securities requested to be registered, if any, shall be

 

8

--------------------------------------------------------------------------------


 

excluded until all such Registrable Securities have been excluded; and
thereafter the Registrable Securities requested by any holders of Registrable
Securities to be included in such offering shall be excluded pro rata, based on
the respective number of Registrable Securities as to which registration has
been so requested by such Persons.

 

Section 3.2  Piggyback Registrations.

 

(a)                                 If the Company at any time proposes to
register any of its equity securities under the Securities Act (other than a
registration on Form S-4 or S-8 or any successor or similar forms thereto and
other than pursuant to a registration under Section 3.1), whether or not for
sale for its own account, on a form and in a manner that would permit
registration of Registrable Securities for sale to the public under the
Securities Act, it will give written notice to all the holders of Registrable
Securities promptly of its intention to do so, describing such securities and
specifying the form and manner and the other relevant facts involved in such
proposed registration (including, without limitation, (x) whether or not such
registration will be in connection with an Underwritten Offering of Registrable
Securities and, if so, the identity of the Managing Underwriter and whether such
offering will be pursuant to a “best efforts” or “firm commitment” underwriting
and (y) the price (net of any underwriting commissions, discounts and the like)
at which the Registrable Securities are reasonably expected to be sold).  Upon
the written request of any such holder delivered to the Company within 30
calendar days after the receipt of any such notice (which request shall specify
the Registrable Securities intended to be disposed of by such holder and the
intended method of disposition thereof), the Company will use commercially
reasonable best efforts to effect the registration under the Securities Act of
all of the Registrable Securities that the Company has been so requested to
register; provided, however, that:

 

(i)                                     If, at any time after giving such
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities who made a request as
herein above provided and thereupon the Company shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights, of Requesting
Holders to request that such registration be effected as a registration under
Section 3.1.

 

(ii)                                  If such registration involves an
Underwritten Offering, all holders of Registrable Securities requesting to be
included in the Company’s registration must sell their Registrable Securities to
the underwriters selected by the Company on the same terms and conditions as
apply to the Company, provided, however, that such holders shall not be required
to make any representations about the Company’s business and will not be
required to indemnify the underwriters for an amount which exceeds the net
proceeds received by such holder.

 

No registration effected under this Section 3.2 shall relieve the Company of its
obligation to effect registration upon request under Section 3.1.

 

9

--------------------------------------------------------------------------------


 

(b)                                 The Company shall not be obligated to effect
any registration of Registrable Securities under this Section 3.2 incidental to
the registration of any of its securities in connection with mergers,
acquisitions, exchange offers, dividend reinvestment plans or stock option or
other employee benefit plans.

 

(c)                                  The Registration Expenses incurred in
connection with each registration of Registrable Securities requested pursuant
to this Section 3.2 shall be paid by the Company.

 

(d)                                 If a registration pursuant to this
Section 3.2 involves an Underwritten Offering and the Managing Underwriter
advises the issuer that, in its opinion, the number of securities proposed to be
included in such registration should be limited due to market conditions, then
the Company will include in such registration (i) the securities the Company
proposes to sell and (ii) the number of Registrable Securities requested by
holders thereof to be included in such registration that, in the opinion of such
Managing Underwriter, can be sold, such amount to be allocated among all such
holders of Registrable Securities pro rata on the basis of the respective number
of Registrable Securities each such holder has requested to be included in such
registration.

 

(e)                                  In connection with any Underwritten
Offering with respect to which holders of Registrable Securities shall have
requested registration pursuant to this Section 3.2, the Company shall have the
right to select the Managing Underwriter with respect to the offering; provided,
that such Managing Underwriter is reasonably acceptable to the holders of a
majority of the Registrable Securities requested to be sold in such Underwritten
Offering.

 

Section 3.3  Registration Procedures.

 

(a)                                 If and whenever the Company is required to
effect or cause the registration of any Registrable Securities under the
Securities Act as provided in Section 3.1 or 3.2, the Company will, as
expeditiously as possible:

 

(i)                                     Prepare and, in any event within 60
calendar days after the end of the period within which requests for registration
may be given to the Company, (or in the event that the Company has postponed a
registration statement pursuant to Section 3.1(a), not later than 30 days after
the date to which the Company postponed such registration statement), file with
the Commission a registration statement with respect to such Registrable
Securities and use its commercially reasonable best efforts to cause such
registration statement to become and remain effective; provided, that in the
case of a registration provided for in Section 3.1 or 3.2, before filing a
registration statement or prospectus or any amendments or supplements thereof,
the Company will furnish to one counsel selected by the Resolute Investors
copies of all such documents proposed to be filed, which documents will be
subject to the review of such counsel; and, provided, further, that the Company
may discontinue any registration of its securities that is being effected
pursuant to Section 3.2 at any time prior to the effective date of the
registration statement relating thereto in accordance with the terms hereof.

 

(ii)                                  Prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to such
registration statement and the prospectus

 

10

--------------------------------------------------------------------------------


 

used in connection therewith as may be necessary to keep such registration
statement effective for at least nine months (or until all the shares are sold)
and to comply with the provisions of the Securities Act with respect to the
disposition of all shares of Common Stock covered by such registration statement
during such period in accordance with the intended methods of disposition by the
seller or sellers thereof set forth in such registration statement.

 

(iii)                               Furnish to each holder of Registrable
Securities covered by the registration statement and to each underwriter, if
any, of such Registrable Securities, such number of copies of a final prospectus
and preliminary prospectus for delivery in conformity with the requirements of
the Securities Act, and such other documents, as such Person may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Securities.

 

(iv)                              Use its commercially reasonable best efforts
to register or qualify such Registrable Securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
each seller shall reasonably request, and do any and all other acts and things
which may be reasonably necessary or advisable to enable such seller to
consummate the disposition of the Registrable Securities owned by such seller,
in such jurisdictions, except that the Company shall not for any such purpose be
required (A) to qualify to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this Section 3.3(a)(iv), it is
not then so qualified, or (B) to subject itself to taxation in any such
jurisdiction, or (C) to take any action which would subject it to general or
unlimited service of process in any such jurisdiction where it is not then so
subject.

 

(v)                                 Use its commercially reasonable best efforts
to cause such Registrable Securities covered by such registration statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities.

 

(vi)                              Immediately notify each seller of Registrable
Securities covered by such registration statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act within the
appropriate period mentioned in Section 3.3(a)(ii), if the Company becomes aware
that the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and, at the
request of any such seller, promptly deliver a reasonable number of copies of an
amended or supplemental prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.

 

(vii)                           Otherwise use its commercially reasonable best
efforts to comply with all applicable rules and regulations of the SEC and make
generally available to its security

 

11

--------------------------------------------------------------------------------


 

holders, in each case as soon as practicable, but not later than 45 calendar
days after the close of the period covered thereby (90 calendar days in case the
period covered corresponds to a fiscal year of the Company), an earnings
statement of the Company which will satisfy the provisions of Section 11(a) of
the Securities Act.

 

(viii)                        Use its commercially reasonable best efforts in
cooperation with the underwriters to list such Registrable Securities on each
securities exchange or NASDAQ as they may reasonably designate.

 

(ix)                              In the event the offering is an Underwritten
Offering, use its commercially reasonable best efforts to obtain a “cold
comfort” letter from the independent public accountants for the Company and a
legal opinion letter from counsel to the Company, each in customary form and
covering such matters of the type customarily covered by such letters.

 

(x)                                 Execute and deliver all instruments and
documents (including in an Underwritten Offering an underwriting agreement in
customary form) and take such other actions and obtain such certificates and
opinions in order to effect an underwritten Public Offering of such Registrable
Securities.

 

(xi)                              Provide a transfer agent and registrar for all
Registrable Securities registered pursuant hereto and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration.

 

(b)                                 Each holder of Registrable Securities will,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 3.3(a)(vi), forthwith discontinue disposition of the
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3.3(a)(vi).

 

(c)                                  In connection with the Company’s initial
Public Offering, each Shareholder agrees, whether or not such Shareholder’s
Shares are included in such registration, not to effect any public sale or
distribution, including any sale pursuant to Rule 144 under the Securities Act,
of any shares of Common Stock, or of any security convertible into or
exchangeable or exercisable for Common Stock (other than as part of such
Underwritten Offering), without the consent of the Managing Underwriter, during
a period commencing seven calendar days before and ending 180 calendar days (or
such lesser number as the Managing Underwriter shall designate) after the
effective date of such registration.

 

(d)                                 If a registration pursuant to Section 3.1 or
3.2 involves an Underwritten Offering, the Company agrees, if so required by the
Managing Underwriter, not to effect any public sale or distribution of any of
its equity securities, as the case may be, or securities convertible into or
exchangeable or exercisable for any of such equity securities, as the case may
be, during a period commencing seven calendar days before and ending 180
calendar days after the effective date of such registration, except for such
Underwritten Offering or except in connection with a registration statement with
respect to a stock option plan, stock purchase plan, savings or similar plan, or
an acquisition, merger or exchange offer.

 

12

--------------------------------------------------------------------------------


 

(e)                                  If a registration pursuant to Section 3.1
or 3.2 involves an Underwritten Offering, any holder of Registrable Securities
requesting to be included in such registration may elect, in writing, prior to
the effective date of the registration statement filed in connection with such
registration, not to register such securities in connection with such
registration, unless such holder has agreed with the Company or the Managing
Underwriter to limit its rights under this Section 3.3.

 

(f)                                   It is understood that in any Underwritten
Offering, in addition to any shares of Common Stock (the “Initial Shares”) the
underwriters have committed to purchase, the underwriting agreement may grant
the underwriters an option to purchase up to a number of additional shares of
authorized but unissued Common Stock (the “Option Shares”) equal to up to 15% of
the initial shares (or such other maximum amount as the NASD may then permit),
solely to cover over-allotments.  Common Stock proposed to be sold by the
Company and the other sellers shall be allocated between Initial Shares and
Option Shares as agreed by the Company and such other sellers or, in the absence
of agreement, pursuant to Section 3.1(g) or 3.2(d), as the case may be.  The
number of Initial Shares and Option Shares to be sold by requesting holders
shall be allocated pro rata among all such holders on the basis of the relative
number of shares of Registrable Securities each such holder has requested to be
included in such registration.

 

Section 3.4  Indemnification.

 

(a)                                 In the event of any registration of any
securities of the Company under the Securities Act pursuant to Section 3.1 or
3.2, the Company will, and it hereby agrees to, indemnify and hold harmless, to
the extent permitted by law, each seller of any Shares covered by such
registration statement, such seller’s directors and officers or general and
limited partners, each other Person who participates as an underwriter in the
offering or sale of such securities and each other Person, if any, who controls
such seller or any such underwriter within the meaning of the Securities Act or
the Exchange Act, as follows:

 

(i)                                     against any and all loss, liability,
claim, damage or expense (joint or several) whatsoever arising out of or based
upon (x) an untrue statement or alleged untrue statement of a material fact
contained in any registration statement (including any preliminary or final
prospectus contained therein or any amendment or supplement thereto), including
all documents incorporated therein by reference; (y) the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of an untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or final prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein not misleading; or (z) any
violation or alleged violation by the Company of the Securities Act or the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act or the Exchange Act or any state securities law.

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever to the extent of the aggregate amount paid
in settlement of any litigation, or investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged

 

13

--------------------------------------------------------------------------------


 

untrue statement or omission, if such settlement is effected with the written
consent of the Company; and

 

(iii)                               against any and all expense reasonably
incurred by such seller in connection with investigating, preparing or defending
against any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon the
circumstances set forth in clauses (x), (y) and (z) above, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

 

provided, however, that this indemnity does not apply to any loss, liability,
claim, damage or expense to the extent arising out of an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any such seller expressly for use in the preparation of any
registration statement (or any amendment thereto) or any preliminary prospectus
or final prospectus (or any amendment or supplement thereto); and provided,
further, that the Company will not be liable to any Person who participates as
an underwriter in the offering or sale of Shares or any other Person, if any,
who controls such underwriter within the meaning of the Securities Act, under
the indemnity agreement in this Section 3.4(a) with respect to any preliminary
prospectus or final prospectus or final prospectus as amended or supplemented,
as the case may be, to the extent that any such loss, claim, damage or liability
of such underwriter or controlling Person results from the fact that such
underwriter sold Shares to a Person to whom there was not sent or given, at or
prior to the written confirmation of such sale, a copy of the final prospectus
or of the final prospectus as then amended or supplemented, whichever is most
recent, if the Company has previously furnished copies thereof to such
underwriter.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such seller or any such director,
officer, general or limited partner, investment advisor or agent, underwriter or
controlling Person and shall survive the transfer of such securities by such
seller.

 

(b)                                 The Company may require, as a condition to
including any Shares in any registration statement filed in accordance with
Section 3.1 or 3.2, that the Company shall have received an undertaking in
customary form from the prospective seller of such Shares or any underwriter, to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 3.4(a)) the Company with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary, final or summary prospectus contained therein, or any amendment
or supplement, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such seller or underwriter
specifically stating that it is for use in the preparation of such registration
statement, preliminary, final or summary prospectus or amendment or supplement. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling Person and shall survive the transfer of such securities by such
seller.

 

14

--------------------------------------------------------------------------------


 

The obligations of the Company and such sellers pursuant to this Section 3.4 are
to be several and not joint; provided, however, that with respect to each claim
pursuant to this Section, the Company shall be liable for the full amount of
such claim, and each such seller’s liability under this Section 3.4 shall be
limited to an amount equal to the net proceeds (after deducting the underwriting
discount and expenses) received by such seller from the sale of Shares held by
such seller pursuant to such registration statement.

 

(c)                                  Promptly after receipt by an indemnified
party hereunder of written notice of the commencement of any action or
proceeding involving a claim referred to in this Section 3.4, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to such indemnifying party of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 3.4, except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any such
action is brought against an indemnified party, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim (in which case the
indemnifying party shall not be liable for the fees and expenses of more than
one firm of counsel in each jurisdiction for a majority of the sellers of
Shares, or more than one firm of counsel in each jurisdiction for the
underwriters in connection with any one action or separate but similar or
related actions), the indemnifying party will be entitled to participate in and
to assume the defense thereof, jointly with any other indemnifying party similar
notified, to the extent that it may wish with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by such indemnifying party in connection
with the defense thereof.

 

(d)                                 The Company and each seller of Shares shall
provide for the foregoing indemnity in any underwriting agreement with respect
to any required registration or other qualification of securities under any
federal or state law or regulation of any governmental authority.

 

Section 3.5  Contribution.  In order to provide for just and equitable
contribution in circumstances under which the indemnity contemplated by
Section 3.4 is for any reason not available, the parties required to indemnify
by the terms thereof shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the Company, any seller of Shares and one or more of the
underwriters, except to the extent that contribution is not permitted under
Section 11(f) of the Securities Act.  In determining the amounts which the
respective parties shall contribute, there shall be considered the relative
benefits received by each party from the offering of the Shares (taking into
account the portion of the proceeds of the offering realized by each), the
parties’ relative knowledge and access to information concerning the matter with
respect to which the claim was asserted, the opportunity to correct and prevent
any statement or omission and any other equitable considerations appropriate
under the circumstances.  The Company and each Person selling securities agree
with each other that no seller of Shares shall be required to contribute any
amount in excess of the amount such seller would have been required to pay to an
indemnified party if the indemnity under Section 3.4(b) were available.  The
Company and each such seller agree with each other and the underwriters of the
Shares, if requested by such underwriters, that

 

15

--------------------------------------------------------------------------------


 

it would not be equitable if the amount of such contribution were determined by
pro rata or per capita allocation (even if the underwriters were treated as one
entity for such purpose) or for the underwriters’ portion of such contribution
to exceed the percentage that the underwriting discount bears to the initial
Public Offering price of the Shares.  For purposes of this Section 3.5, each
Person, if any, who controls an underwriter within the meaning of Section 15 of
the Securities Act shall have the same rights to contribution as such
underwriter, and each director and each officer of the Company who signed the
registration statement, and each Person, if any, who controls the Company or a
seller of Shares within the meaning of Section 15 of the Securities Act shall
have the same rights to contribution as the Company or a seller of Shares, as
the case may be.

 

Section 3.6  Rule 144.  If the Company shall have filed a registration statement
pursuant to the requirements of Section 12 of the Exchange Act or a registration
statement pursuant to the requirements of the Securities Act, the Company
covenants that it will file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder (or, if the Company is not required to file such reports,
it will, upon the request of any holder of Registrable Securities, make publicly
available other information), and it will take such further action as any holder
of Registrable Securities may reasonably request, all to the extent required
from time to time to enable such holder to sell shares of Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (ii) any similar rule or regulation hereafter
adopted by the Commission.  Upon the request of any holder of Registrable
Securities, the Company will deliver to such holder a written statement as to
whether it has complied with such requirements.

 

Section 3.7  Limitations on Subsequent Registration Rights.  The Company shall
not enter into any agreement (other than this Agreement) with any holder or
prospective holder of any securities of the Company which grant such holder or
prospective holder rights to include securities of the Company in a registration
statement, unless such rights to include securities in a registration initiated
by the Company or by Shareholders that are not superior or prior to the rights
of the Shareholders.

 

Section 3.8  Other Provisions Regarding Registration Rights.

 

(a)                                 Except as provided in this Agreement as it
may be amended from time to time in accordance with the express terms hereof,
and until the consummation of a Public Distribution, the Company will not grant
to any Person the right to request that the Company register any equity
securities of the Company, or any securities convertible or exchangeable into or
exercisable for such securities.

 

(b)                                 Notwithstanding anything to the contrary in
any previous agreement or security, the Company shall have no obligations to any
Shareholder with respect to the registration of any Shares, except as provided
in this Agreement.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Miscellaneous

 

Section 4.1  Waiver by Shareholders.  The rights and obligations contained in
this Agreement are in addition to the relevant provisions of the organizational
documents of the Company in force from time to time and shall be construed to
comply with such provisions.  To the extent that this Agreement is determined to
be in contravention of the organizational documents of the Company, this
Agreement shall constitute a waiver by each Shareholder, to the fullest extent
permissible under applicable laws, of any right such Shareholder may have
pursuant to the organizational documents of the Company that is inconsistent
with this Agreement.

 

Section 4.2  Acknowledgment.  Each Shareholder acknowledges and agrees that the
provisions of this Agreement have been reviewed and are understood by such
Shareholder, and expresses the will and intention of such Shareholder and agrees
not to take any action to frustrate the purposes and provisions of this
Agreement.

 

Section 4.3  Successors and Assigns; Benefit.  Except as otherwise provided
herein, all of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the respective
successors and assigns of the parties hereto.  No Shareholder may Transfer any
of its rights hereunder to any Person other than in accordance with this
Agreement.  The Company may not assign any of its rights hereunder other than by
operation of law.  If any transferee of any Shareholder shall acquire any
Shares, in any manner, whether by operation of law or otherwise, such shares
shall be held subject to all of the terms of this Agreement, and by taking and
holding such shares such Person shall be entitled to receive the benefits of and
be conclusively deemed to have agreed to be bound by and to comply with all of
the terms and provisions of this Agreement.  There shall be no third-party
beneficiaries to this Agreement other than the indemnities under Section 3.4.

 

Section 4.4  Severability.  In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 4.5  Amendment and Modification; Waiver of Compliance; Conflicts.

 

(a)       This Agreement may be amended only by a written instrument duly
executed by (i) Shareholders holding greater than 50% of the Shares of Common
Stock of all of the Shareholders in the aggregate and (ii) any Shareholder
disproportionately and adversely affected by the proposed amendment.

 

(b)       Except as otherwise provided in this Agreement, any failure of any of
the parties to comply with any obligation, covenant, agreement or condition
herein may be waived by the party entitled to the benefits thereof only by a
written instrument signed by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

17

--------------------------------------------------------------------------------


 

Section 4.6  Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile (with such facsimile confirmed promptly in writing sent by certified
or registered mail, return receipt requested), or first class mail, or by
Federal Express, United Parcel Service or other similar courier or other similar
means of communication, as follows:

 

(i)                                          If to the Company, addressed to the
Company c/o The Jordan Company, L.P., 48th Floor, 767 Fifth Avenue, New York,
New York 10153; Attention:  A. Richard Caputo, Jr.; with a copy to Philip O.
Brandes, Mayer Brown LLP, 1675 Broadway, New York, NY 10019;

 

(ii)                                       If to any Resolute Investor,
addressed to the Company or to such Resolute Investor c/o The Resolute Fund
Partners, LLC, 48th Floor, 767 Fifth Avenue, New York, New York 10153;
Attention:  A. Richard Caputo, Jr.; with a copy to Philip O. Brandes, Mayer
Brown LLP, 1675 Broadway, New York, NY 10019;

 

(iii)                                    If to a Shareholder other than the
Resolute Investors, to the address of such Shareholder set forth in the share
register of the Company;

 

or, in each case, to such other address or facsimile number as such party may
designate in writing to each Shareholder and the Company by written notice given
in the manner specified herein.

 

All such communications shall be deemed to have been given, delivered or made
when so delivered by hand or sent by facsimile (with confirmed transmission), on
the next business day if sent by overnight courier service (with confirmed
delivery) or when received if sent by first class mail.

 

Section 4.7  Entire Agreement.  This Agreement and the other agreements entered
into on the date hereof in connection with this Agreement supersede all prior
agreements between the parties with respect to the subject matter thereof and
constitute a complete and exclusive statement of the terms of the agreements
among the parties with respect to the subject matter thereof.

 

Section 4.8  Inspection.  For so long as this Agreement shall be in effect, this
Agreement shall be made available for inspection by any Shareholder at the
principal executive offices of the Company.

 

Section 4.9  Recapitalizations, Exchanges, Etc., Affecting the Common Stock; New
Issuances.  The provisions of this Agreement shall apply, to the full extent set
forth herein with respect to the Common Stock and the Preferred Stock and to any
and all equity or debt securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets, or otherwise)
which may be issued in respect of, in exchange for, or in substitution of, such
equity or debt securities and shall be appropriately adjusted for any share
dividends, bonus issues, splits, reverse splits, combinations, subdivisions,
reclassifications, recapitalizations, reorganizations and the like occurring
after the date hereof.

 

18

--------------------------------------------------------------------------------


 

Section 4.10  LITIGATION.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF
ANY BREACH OF THIS AGREEMENT, THE NON-BREACHING PARTY WOULD BE IRREPARABLY
HARMED AND COULD NOT BE MADE WHOLE BY MONETARY DAMAGES, AND THAT, IN ADDITION TO
ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY, THE PARTIES
SHALL BE ENTITLED TO SUCH EQUITABLE OR INJUNCTIVE RELIEF AS MAY BE APPROPRIATE. 
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE ENFORCEMENT OF ANY JUDGMENT OF A NEW YORK FEDERAL OR STATE COURT, OR THE
TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SUCH A JUDGMENT, IN ANY
OTHER APPROPRIATE JURISDICTION.

 

IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR
OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE
PARTIES TO THIS AGREEMENT HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY
AND IRREVOCABLY TO INSTITUTE ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN
A COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE SOUTHERN DISTRICT OF NEW
YORK, WHETHER A STATE OR FEDERAL COURT; (2) AGREE THAT IN THE EVENT OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO THE
PERSONAL JURISDICTION OF ANY SUCH COURT DESCRIBED IN CLAUSE (1) OF THIS
SECTION AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS (IT BEING UNDERSTOOD THAT NOTHING IN THIS
SECTION SHALL BE DEEMED TO PREVENT ANY PARTY FROM SEEKING TO REMOVE ANY ACTION
TO A FEDERAL COURT IN THE SOUTHERN DISTRICT OF NEW YORK; (3) AGREE TO WAIVE TO
THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT
OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN ANY
INCONVENIENT FORUM; (4) AGREE, AFTER CONSULTATION WITH COUNSEL, TO WAIVE ANY
RIGHTS TO A JURY TRIAL TO RESOLVE ANY DISPUTES OR CLAIMS RELATING TO THIS
AGREEMENT; (5) AGREE TO DESIGNATE, APPOINT AND DIRECT AN AUTHORIZED AGENT TO
RECEIVE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS AND DOCUMENTS IN ANY LEGAL
PROCEEDING IN THE SOUTHERN DISTRICT OF NEW YORK; (6) AGREE TO PROVIDE THE OTHER
PARTIES TO THIS AGREEMENT WITH THE NAME, ADDRESS AND FACSIMILE NUMBER OF SUCH
AGENT; (7) AGREE AS AN ALTERNATIVE METHOD OF SERVICE TO SERVICE OF PROCESS IN
ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS
SET FORTH HEREIN FOR COMMUNICATIONS TO SUCH PARTY; (8) AGREE THAT ANY SERVICE
MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (9) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  TO THE

 

19

--------------------------------------------------------------------------------


 

EXTENT PERMITTED BY LAW IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY
RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN,
AND AGREE TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH
WAIVER.

 

Section 4.11  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has signed this Agreement as of the
date first above written:

 

 

TAL INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

Brian Sondey

 

Title:

Chief Executive Officer

 

Shareholders Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

THE RESOLUTE FUND, L.P.

 

 

 

By:  Resolute Fund Partners, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

A. Richard Caputo, Jr.

 

Title:

Authorized Member

 

 

 

 

 

 

 

THE RESOLUTE FUND SINGAPORE PV, L.P.

 

 

 

 

By:  Resolute Fund Partners, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

A. Richard Caputo, Jr.

 

Title:

Authorized Member

 

 

 

 

 

 

 

THE RESOLUTE FUND NETHERLANDS PV I, L.P.

 

 

 

 

By:  Resolute Fund Partners, LLC, its General Partner

 

 

 

 

By:

 

 

Name:

A. Richard Caputo, Jr.

 

Title:

Authorized Member

 

 

 

 

 

THE RESOLUTE FUND NETHERLANDS PV II, L.P.

 

 

 

 

By:  Resolute Fund Partners, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

A. Richard Caputo, Jr.

 

Title:

Authorized Member

 

Shareholders Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

THE RESOLUTE FUND NQP, L.P.

 

 

 

By:  Resolute Fund Partners, LLC, its General Partner

 

 

 

 

 

By:

 

 

Name:

A. Richard Caputo, Jr.

 

Title:

Authorized Member

 

Shareholders Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

JZ CAPITAL PARTNERS LIMITED

 

 

 

 

 

By:

 

 

Name:

David W. Zalaznick

 

Title:

Investment Manager

 

Shareholders Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

EDGEWATER PRIVATE EQUITY FUND III, L.P.

 

 

 

By: Edgewater III Management L.P., its General Partner

 

 

 

By: Gordon Management, Inc., its General Partner

 

 

 

 

 

By:

 

 

Name:

James A. Gordon

 

Title:

President

 

 

 

 

 

EDGEWATER GROWTH CAPITAL PARTNERS, L.P.

 

 

 

By: Edgewater Growth Capital Management, LLC, its
General Partner

 

 

 

 

 

 

By:

 

 

Name:

James A. Gordon

 

Title:

Managing Principal

 

Shareholders Agreement

 

S-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Shareholder Schedule

 

Shareholder

 

 

 

The Resolute Fund, L.P.

 

The Resolute Fund Singapore PV, L.P.

 

The Resolute Fund Netherlands PV I, L.P.

 

The Resolute Fund Netherlands PV II, L.P.

 

The Resolute Fund NQP, L.P.

 

JZ Capital Partners Limited

 

 

 

Edgewater Private Equity Fund III, L.P.

 

 

 

Edgewater Growth Capital Partners, L.P.

 

 

Shareholders Agreement

 

--------------------------------------------------------------------------------